Citation Nr: 1543103	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, assigning an initial noncompensable rating for right shoulder tendonitis.  By a June 1997 rating action, the RO granted a 10 percent rating for the right shoulder tendonitis from the December 29, 1994, the effective date of service connection.

The Board in December 2012 remanded the claim for additional development.  

While the Board in December 2012 also remanded the issues of entitlement to service connection for cervical and lumbar spine disorders and for hepatitis C, the issues were resolved by April 2013 and June 2013 rating decisions of the Appeals Management Center (AMC) granting the benefits sought.  


REMAND

In April 2013 the Veteran was afforded a VA examination in response to the Board's remand directive.  The Veteran reported, among other things, that he experiences flare ups of his right shoulder disability.  The VA examiner noted the presence of weakened movement, excess fatigability, and pain with movement.  The examiner reported the results of range of motion testing, to include after repetitive motion.  However, the examiner asserted that he could not provide an opinion as to the impact of the pain, weakness, fatigability, and incoordination during flare ups because the Veteran was not experiencing a flare-up at the time of the examination, he would have to observe the Veteran over a period of time to be able to provide such an assessment, and he had no such opportunity to observe the Veteran.

The Board has determined that the examiner's reasons for not providing an assessment of the additional degree of impairment during flare ups to be inadequate.  At a minimum, the examiner should have elicited history from the Veteran concerning the functional impairment that he experiences during flare ups.

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his service-connected right shoulder disability.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.
 
2. Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's right shoulder tendonitis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of pain on use, weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The examiner is to be advised that the Veteran is competent to address his symptoms of disability.  Thus, the examiner should consider the Veteran's self-reports of symptoms when providing opinions addressing the nature and severity of disability during flare-ups.

The rationale for each opinion expressed also must be provided. 
 
3.  The RO or the AMC also should undertake any other development it determines to be warranted. 
 
4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


